Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because it appears that the claim limitations does not contain any hardware structure.  Since the apparatus does not contain any hardware structure, the claim is a software per se.  The correction is required.  




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al hereinafter Wang (US 20190141024) in view of Wentz (US 20200296128).  

Referring to Claim 1.  Wang discloses an information processing device comprising:
a determiner that, in a case where the information processing device is a first device that acquires context data held by a second device (refer to par 0039 and 0042), determines reliability of the second device with respect to the first device based on reliability of the second device with reference to a third device that is reliable with respect to the first device (third device/distributed database, has information to verify that the second device is reliable, refer to par 0039, 0048); 
	Although Wang disclosed the invention substantially as claimed, Wang did not explicitly disclose the first device acquires context data held by a second device and an acquisitor that acquires the context data from the second device in a case where the determiner determines that the second device is reliable.
	Wentz, in analogous art, disclosing “the first device acquires context data held by a second device (second device has data information that the first device wants to access and obtain, refer to par 0026) and an acquisitor that acquires the context data from the second device in a case where the determiner determines that the second device is reliable (to access data on the second device, refer to par 0026 ).	
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Wang with Wentz because Wentz’s teaching would allow the system of Wang to protect privacy and cybercrime.   

Referring to Claim 2.  Wang with Wentz disclosed the information processing device according to claim 1.  Wang discloses a requester that requests, in a case where the information processing device is the first device, reliability information that is information regarding reliability of the second device to the third device, wherein the determiner determines reliability of the second device based on the reliability information provided by the third device in response to a request by the requester (refer to par 0042).
Wentz, in analogous art, disclosing “the first device acquires context data held by a second device (second device has data information that the first device wants to access and obtain, refer to par 0026) after the reliability verification (refer to par 0026 and 0027) and an acquisitor that acquires the context data from the second device in a case where the determiner determines that the second device is reliable (to access data on the second device, refer to par 0026).	
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Wang with Wentz because Wentz’s teaching would allow the system of Wang to protect privacy and cybercrime.   

Referring to Claim 3.  Wang with Wentz disclosed the information processing device according to claim 2, Wang further discloses wherein the reliability information includes at least any of birth information, history information, monitoring information, protocol information, device information, and user agent (UA) information of the second device (refer to par 0056), and the determiner calculates reliability of the second device by using a determination model learned to calculate reliability of the second device based on the reliability information (refer to par 0056 and ), and determines that the second device is reliable when calculated reliability exceeds a predetermined determination threshold (exceed the threshold, then it is refer to par 0052). 

Referring to Claim 4, Wang with Wentz disclosed the information processing device according to claim 3, Wang further disclose wherein the determiner determines reliability of the second device by using the determination threshold that changes according to reliability of the third device (generated by the distributed database/third device, refer to par 0052).

Referring to Claim 5.  Wang with Wentz disclosed the information processing device according to claim 2.   Wang discloses an inquirer that, in a case where the information processing device is the third device, makes an inquiry to the second device about reliability of the second device upon receiving a request for the reliability information from the first device (refer to par 0045, allow process to receive request and receive from other computing devices data information and to determine the other devices are reliable, receive the request from the distributed database).

Referring to Claim 6.  Wang with Wentz disclosed the information processing device according to claim 1, Wentz disclosed wherein the acquisitor acquires the context data from the second device via the third device in a case where the determiner determines that the second device is reliable (the data obtained from the second device, such as virtual currency exchanged, refer to par 0076).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Wang with Wentz because Wentz’s teaching would allow the system of Wang to protect privacy and cybercrime.   

Referring to Claim 7.  Wang with Wentz disclosed the information processing device according to claim 1, Wang discloses wherein reliability of a device includes reliability of the entire device (computer devices can be server computer where the server computers can includes plurality of client computers, and that each client computers have sensing components refer to par 0017 and par 0023, 0033), reliability of each of one or more sensors included in the device, and reliability of each piece of the context data acquired by the device from the sensors, the determiner is able to determine reliability of the second device for the entire device, for each of the sensors, or for each piece of the context data, and the acquisitor is able to acquire the context data from the second device for the entire device, for each of the sensors, or for each piece of the context data determined to be reliable by the determiner (the determination accessibility is to determine the reliability of the entire device, refer to par 0051).

Referring to Claims 8 and 9, claims are rejected under similar rational as claims 1-7.   



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN C TANG whose telephone number is (571)272-3116.  The examiner can normally be reached on 5:30am - 2:30pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on (571) 272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAREN C TANG/Primary Examiner, Art Unit 2447